Citation Nr: 0032379	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to VA disability compensation for damage to the 
larynx, with difficulty eating and swallowing and limitation 
of motion involving the left shoulder, pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran had active duty from July 1967 to March 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A hearing was held before the undersigned 
Veterans Law Judge at the RO in March 2000.  

The appeal was docketed at the Board in 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance 


Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The claim from which the present appeal ensues was received 
at the RO in June 1997.  While the provisions of 38 U.S.C.A. 
§ 1151 were thereafter substantially revised, effective 
October 1, 1997, the revised provisions are applicable only 
to claims received on or after such date.  See 63 Fed. Reg. 
45,004-007 (August 24, 1998).  Because the veteran's claim 
was received prior to October 1, 1997, the provisions of 
38 U.S.C.A. § 1151, as in effect prior to October 1, 1997, 
are applicable to such claim.  In accordance with the then 
applicable legislation, in general (though subject to other 
aspects of the applicable legislation), where it is 
ascertained "that there is additional disability resulting 
from VA treatment", compensation will be payable for such 
additional disability.  38 U.S.C.A. § 1151.  In addition, 
because an allegation of negligence or fault on the part of 
VA appears to inhere in the veteran's contentions (as set 
forth with greater particularity hereinbelow), the Board 
would point out that the provisions of 38 U.S.C.A. 
§ 1151, as in effect prior to October 1, 1997, have been 
interpreted as containing no negligence or fault requirement.  
See generally Gardner v. Brown, 513 U.S. 115 (1994).

The veteran asserts that, incident to surgical procedures 
including a radical neck dissection performed at a VA 
facility in March 1994, he sustained damage to his larynx and 
subsequently developed problems including difficulty 
swallowing, impaired speech and diminished motion involving 
his left shoulder.  He indicates that, while he was informed 
of the potential complications occasioned by the surgery, the 
advisement did not include the foregoing problems (i.e., he 
was not told 


"it would be like this").  He also suggests that VA, when 
doing the surgery, may have committed misfeasance, i.e., 
"maybe some things were done haphazardously".  

At his March 2000 personal hearing, the veteran indicated 
that, in the aftermath of the VA surgery and multiple 
radiation treatments, he consulted (apparently in Charleston, 
West Virginia) a physician identified as one "Dr. Menendez" 
who reportedly expressed misgivings concerning the 
appropriateness of the treatment rendered the veteran by VA.  
While the veteran further indicated that pertinent records 
from such physician "should be in [his] file somewhere", no 
data from Dr. Menendez (to whom the veteran may have been 
referred to by VA, see page 11 of hearing transcript) is of 
record.  Because the as yet not procured clinical reports 
from Dr. Menendez appear to relate to the veteran's post-VA 
treatment status and bear on potential increased disablement 
traceable to such treatment (as well as his above-addressed 
fault allegations against VA, notwithstanding that the 
controlling legislation, as noted above, contains no fault 
requirement), the Board is of the opinion, in accordance with 
Section 5103A(b) of the Veterans Claims Assistance Act of 
2000, supra, that the RO must, before further appellate 
action by the Board ensues, attempt to procure any extant 
clinical records which may have been prepared by Dr. Menendez 
in conjunction with treating the veteran.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.  

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran for the purpose of obtaining 
the full name and address of "Dr. 
Menendez", as well as the approximate 
date(s) on which he treated the veteran.  
After securing the necessary release, the 
RO should obtain these records.

2.  The RO should obtain the complete 
original clinical records (or certified 
copies thereof) of all VA outpatient 


treatment of the veteran's throat from 
February 1, 1994, to the present, and the 
complete hospitalization clinical records  
(or certified copies thereof) of the 
veteran's hospitalizations at the VA 
facility in Huntington, West Virginia from 
February 1, 1994, to the present.  Records 
in VA's possession from Dr. Menendez 
should be specifically requested.  

3.  The veteran should be scheduled for a 
VA ear, nose and throat examination in 
order to determine all residuals of his 
squamous cell carcinoma of the tonsillar 
fossa, to specifically include reported 
damage to the larynx, difficulty eating 
and swallowing and limitation of the left 
shoulder.  The claims folder should be 
provided to the examiner for use in the 
study of the veteran's case.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


